                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:18-CR-187-RJC-DCK

 UNITED STATES OF AMERICA                               )
                                                        )
                      Plaintiff,                        )
                                                        )
    v.                                                  )                  ORDER
                                                        )
 JOEY LEON GREENE, JR.,                                 )
                                                        )
                     Defendant.                         )


         THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 22) filed December 15, 2020. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.

                (c)     Motion to Seal or Otherwise Restrict Public Access. A
                party’s request to file materials under seal must be made by formal
                motion, separate from the motion or other pleading sought to be



         Case 3:18-cr-00187-RJC-DCK Document 25 Filed 12/16/20 Page 1 of 2
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                       (1)     A non-confidential description of the
                       material sought to be sealed;
                       (2)     A statement indicating why sealing is
                       necessary and why there are no alternatives to filing
                       under seal;
                       (3)     Unless permanent sealing is sought, a
                       statement indicating how long the party seeks to have
                       the material maintained under seal and how the
                       matter is to be handled upon unsealing; and
                       (4)     Supporting statutes, case law, or other
                       authority.

Local Rule 6.1. It appears that the requirements of the Local Rules have been adequately met.

Defendant seeks to seal “material of sensitive nature, including, inter alia, sensitive personal

medical information.” (Document No. 22, p. 1).

       Having considered LCvR 6.1 and LCrR 49.1.1, the Court will grant the motion to seal.

Noting that the time for a response has not run to this motion, the Court will consider any objection

to this Order from the Government or non-parties as an objection to the motion, requiring no

additional burden under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

22) is GRANTED.


                                          Signed: December 16, 2020




                                                  2

       Case 3:18-cr-00187-RJC-DCK Document 25 Filed 12/16/20 Page 2 of 2
